Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant Application having Application number 17/399,005 has a total of 13 claims pending in the application. There are 3 independent claims and 10 dependent claims, all of which are ready for examination by the examiner. 

INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 1/21/2021 (Provisional 63/140,209).

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Lee et al. (US 2016/0210455) teaches “The device may reside on an expansion card to a host computer and include a NAND memory configured to store log messages, and an ARM-based controller operationally coupled to the NAND memory, the ARM-based controller comprising a file system for accessing the NAND memory. The device may further include a SATA interface for operationally coupling the host computer to the ARM-based controller, and a UART interface for operationally coupling an administrator computer to the embedded ARM-based controller. The SATA interface may be configured to transmit log messages and file commands from the host computer to the ARM-based controller. The UART interface may be configured to transmit file commands from the administrator computer to the ARM-based controller and transmit log messages from the ARM-based controller to the administrator computer. The ARM-based controller may be further configured to perform file operations based on file commands received through the SATA interface and UART interface, wherein the ARM-based controller permits only non-destructive file operations based on commands transmitted through the SATA interface but permits non-destructive and destructive file operations based on commands transmitted through the UART interface. The ARM-based controller may be yet further configured to automatically delete older log messages stored in the NAND memory responsive to the NAND memory reaching a predetermined capacity.” (par. 0008).
Hieb (US 2021/0311887) teaches “to initiate the manufacturing mode, the interface connector to the memory component such that a universal asynchronous receiver/transmitter (UART) transmit signal and a UART receive signal are transferred from the interface connector to the memory component” (claim 11).
Lee (US 2019/0138476) teaches “Embodiments of the present disclosure relate to a universal asynchronous receiver/transmitter (UART) unit, as well as to a memory controller and a memory system, which include the UART unit, and more particularly, to a UART unit capable of improving the communication speed of a UART, and a memory controller and a memory system that include the UART unit.” (par. 0002) “The memory controller 1200 controls communication between the host 2000 and the memory device 1100. Referring to FIG. 2, the memory controller 1200 may include a memory interface (I/F) 1210, a flash translation layer (FTL) 1220, a host I/F 1230, a buffer memory 1240, an error-correcting code unit (ECC) 1250, and a universal asynchronous receiver/transmitter unit (UART unit) 1260.” (par. 0031) “he UART unit 1260 is a device that converts parallel data into serial data and transmits the converted serial data between the host 2000 and the memory device 1100. The UART unit 1260 may be compatible with communication standards such as any of EIA, RS-232, RS-422, and RS-485.” (par. 0037).
Siegel et al. (US 2022/0050787) teaches “In a data processing environment, a communication interface of a second host data processing system receives, from a first host data processing system, a host command in a first command set. The host command specifies a memory access to a memory coupled to the second host data processing system. The communication interface translates the host command into a command in a different second command set emulating coupling of an attached functional unit to the communication interface. The communication interface presents the second command to a host bus protocol interface of the second host data processing system. Based on receipt of the second command, the host bus protocol interface initiates, on a system fabric of the second host data processing system, a host bus protocol memory access request specifying the memory access.” (Abstract).
Lambert et al. (US 6,434,660) teaches “The invention provides a translator inside a flash memory controller that translates commands from a host system conforming to the protocol of one flash chip manufacturer into commands that are recognized by the flash chips of another manufacturer. The result is that host system manufacturers may design systems to use the extended capabilities of a particular flash chip manufacture's command set knowing that the chip's of another manufacturer could be substituted in the flash memory cards the host system accepts. This allows the supplier of the cards to supply cards with the highest possible cost/performance ratio.” (col. , lines ).
Sprinkle et al. (US 8,566,507) “A data storage device may include a first memory board having multiple memory chips and a controller board that is arranged and configured to operably connect to the first memory board. The controller board may include an interface to a host and a controller that is arranged and configured to control command processing for multiple different types of memory chips, automatically recognize a type of the memory chips on the first memory board, receive commands from the host using the interface, and execute the commands using the memory chips.” (Abstract).
Spica et al. (US 2021/0270894) teaches “Boundary scan test data and a command to initiate a boundary scan test are received via a universal asynchronous receiver-transmitter (UART). Based on receiving the command, a boundary scan test mode is initiated at a memory sub-system controller. A boundary scan test vector based on the boundary scan test data is synchronously streamed to a boundary scan chain. Test result data output by the scan chain is provided to a UART host via the UART.” (Abstract).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-13 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “… utilizing a UART of the memory controller to receive a set of intermediate commands corresponding to a set of operating commands through the UART connection between the memory device and a host device, wherein before sending the set of intermediate commands to the controller through the UART connection, the host device converts the set of operating commands into the set of intermediate commands; converting the set of intermediate commands into the set of operating commands according to a command mapping table, wherein the command mapping table is positioned within the memory device; and accessing the NV memory with the set of operating commands for the host device, and sending a response to the host device through the UART connection.”
	The reasons for allowance of claim 11 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “… wherein: the controller utilizes the UART thereof to receive a set of intermediate commands corresponding to a set of operating commands through the UART connection, wherein before sending the set of intermediate commands to the controller through the UART connection, the host device converts the set of operating commands into the set of intermediate commands; the controller converts the set of intermediate commands into the set of operating commands according to a command mapping table, wherein the command mapping table is positioned within the memory device; and the controller accesses the NV memory with the set of operating commands for the host device, and sends a response to the host device through the UART connection.”
	The reasons for allowance of claim 13 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “… wherein: the controller utilizes the UART thereof to receive a set of intermediate commands corresponding to a set of operating commands through the UART connection, wherein before sending the set of intermediate commands to the controller through the UART connection, the host device converts the set of operating commands into the set of intermediate commands; the controller converts the set of intermediate commands into the set of operating commands according to a command mapping table, wherein the command mapping table is positioned within the memory device; and the controller accesses the NV memory with the set of operating commands for the host device, and sends a response to the host device through the UART connection.”
	Dependent claims 2-10 and 12 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



August 22, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135